762 F.2d 1008
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JAMES J. KIMBALL, IN RE, PETITIONER.
NO. 85-1084
United States Court of Appeals, Sixth Circuit.
3/18/85

ORDER
BEFORE:  MERRITT, CONTIE and MILBURN, Circuit Judges.


1
This matter is before the Court upon consideration of Kimball's petition for writ of prohibition and the response thereto.


2
Petitioner has failed to show any circumstances which would justify the granting of the extraordinary relief sought.  Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33 (1980); Kerr v. United States District Court, 426 U.S. 394 (1976); EEOC v. K-Mart Corp., et al., 694 F.2d 1055 (6th Cir. 1982); Califano v. Moynahan, 596 F.2d 1320 (6th Cir. 1979).  Generally, courts lack subject matter in an action maintained by any person for the purpose of restraining the assessment or collection of any tax.  26 U.S.C. Sec. 7421(a).  No exceptions to this general rule appear to be present in this case.


3
It is ORDERED that the petition be and hereby is denied.